By chapter 695 of the Laws of 1871, it was substantially enacted that the board of supervisors of any county, except New York and Kings, might, by a vote of two-thirds of the members elected thereto, among other things, upon the recommendation of the County Court of the county, correct any manifest clerical or other error in any assessments or returns made by any town officer to such board of supervisors, or which shall properly come before such board of supervisors for their action, confirmation or review; and upon the order of such court, made on application of the person aggrieved, and notice thereof to such board, it shall refund to such person the amount collected from him of any tax illegally or improperly assessed or levied. And it was also provided that an appeal might be taken from such order as from a judgment of said court in an action.
Under the provisions of this statute, the relator, on the 28th day of November, 1871, upon due notice to the board of supervisors of the county, upon a petition showing that, during the years 1866, 1867 and 1868, she had been erroneously assessed by the assessors of Kingston, by an over-valuation of her personal property, and the collection of an illegal tax for three years, amounting in the aggregate to $494.65, applied to the County Court of the county of Ulster, for an order recommending the correction, by the board of supervisors, of the alleged erroneous assessment; and, upon this application, *Page 302 
an order was made by the County Court declaring that the relator had been illegally and erroneously assessed and improperly compelled to pay taxes for the three years named; and recommending the board of supervisors to refund to the relator the amount thus erroneously assessed, with interest. This order was presented to the board, and a demand made that they act in conformity to it, which was refused. No appeal was taken from this order by the supervisors; and, in January, 1872, upon due application, a mandamus to compel the supervisors to refund the tax, in pursuance of the recommendation of the Ulster County Court, was granted by the Supreme Court at Special Term. This order was reversed at General Term, and upon an appeal by the relator from the last-named order, the question now arises.
This statute of 1871 is, in many respects, peculiar and exceptional in its provisions, but I think it was intended by the legislature to afford a simple and expeditious remedy for the many wrongs done by the illegal assessment and taxation of property. When this statute was enacted, it was quite well settled that the courts, in the exercise of their ordinary jurisdiction, could afford but little, if any, relief in such cases, even of admitted error in the taxing officers. It was very proper that the question whether or not any error had been committed in a given case should be first determined by a court of competent jurisdiction, upon due notice of all parties concerned, and if any error was found to exist, it did not much matter whether its order or judgment was, in form, mandatory or by way of recommendation to the supervisors. The legislature chose the latter form, and I think a recommendation duly made by the County Court, in pursuance of the statute, became mandatory, unless some cause to the contrary was shown. The supervisors were at liberty to appeal from any order made which they thought erroneous, and failing to do that, I think the order was of the same legal effect as a final judgment rendered in favor of the relator for the amount of taxes illegally assessed and collected, which the supervisors were not at liberty to disregard; in respect to it, *Page 303 
they had no judicial or legislative function to discharge, but simply the ministerial duty of providing, by taxation or otherwise, for the payment of a debt finally adjudged to be due from the county.
Unless this construction shall prevail, the statute would seem to be entirely abortive. But for the statute, it is quite certain that the board of supervisors could not be coerced by mandamus
to allow or provide for the payment of the relator's claim, except it had been previously established by the judgment of a competent judicial tribunal. If, after a proceeding before the County Court, upon due notice or hearing of the parties, and the court shall make an order, in pursuance of the statute, recommending the payment of the erroneous tax, from which no appeal is taken, the board of supervisors may assume to disregard the recommending order of the County Court, it is very clear that the statute is of no account whatever; but we are not to assume that the statute has no meaning, and if it has any, the board of supervisors must in such a case respect the recommendation of the County Court. Indeed, the act says, in terms, that upon the order of the court, made on application and notice, the board "shall refund" the amount illegally assessed.
It is said the statute referred to was intended to have no retroactive effect. Ordinarily, a statute only speaks for the future, and where vested rights are involved, the legislature cannot affect the present or the past; but there are many remedial statutes that mainly effect past transactions, and are enacted for that purpose. Statutes confirming illegal or irregular proceedings of various public officers are of this character, and can have no relation to other than past transactions. (1 Kent's Com., 455; Foster v. The Essex Bk.,16 Mass., 245; Underwood v. Libby, 10 S.  R., 107.) It is to be observed that the first part of the section referred to provides for legalizing, by the board of supervisors, the informal acts of any town meeting, or the irregular acts of any town officer, upon the recommendation of the County Court, and then, in the same connection, provides for the refunding *Page 304 
taxes illegally or improperly assessed or levied upon like recommendation of the County Court. It appears to me very plain that by this act the legislature intended to provide a simple and speedy remedy for evils then existing or supposed to exist, as well as such of a like character as might happen in the future. This is the more apparent from the fact that in most of the cases covered by the statute the courts could afford no relief to a party aggrieved, and the board of supervisors were equally without legal authority to redress the wrong. That errors of this character had often occurred was matter of common knowledge, and the legislature, in my opinion, intended, by the act of 1871, to afford a remedy to any party aggrieved in the past, or who should have full cause of complaint in the future.
The order of the General Term should be reversed, and that of the Special Term affirmed, with costs.